Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Application filed on 4/26/2021.  
This application claims benefit of Priority from International Application No. PCT/CN2020/078863, filed on Mar. 11, 2020, which claims priority to Chinese Patent Application No. 201910273505.8, filed on Apr. 5, 2019. 
Claims 1-20 are pending in the case.  Claims 1, 11, 12, and 20 are independent claims.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in telephone interview on 10 September 2021 by applicant’s representative Aldo Martinez.

	Please replace the following claims: 


obtaining, with circuitry of the terminal device, an object switching instruction through an object management region of a target interface, the object switching instruction carrying an object identifier of a first object; 
switching, with the circuitry of the terminal device and according to the object switching instruction, a second operable interface corresponding to a second object to a first operable interface corresponding to the first object in a visual layout region of the target interface; and 
in response to switching from the second operable interface to the first operable interface, switching, with the circuitry of the terminal device and according to the object switching instruction, a programmable interface corresponding to the second object to a programmable interface corresponding to the first object in a visual programming region of the target interface, the first object and the second object being comprised in the object management region, and the first object and the second object having different object identifiers. 


11. (Currently Amended) An object switching apparatus based on visual programming, comprising: 
processing circuitry coupled to memory and configured to obtain an object switching instruction through an object management region of a target interface, the object switching instruction carrying an object identifier of a first object; 
switch, according to the object switching instruction obtained, a second operable interface corresponding to a second object to a first operable interface corresponding to the first object in a visual layout region of the target interface; and 
in response to switch from the second operable interface to the first operable interface, switch, according to the object switching instruction, a programmable interface corresponding to the second object to a programmable interface corresponding to the first object in a visual programming region of the target interface, 
the first object and the second object being comprised in the object management region, and the first object and the second object having different object identifiers. 

12. (Currently Amended) A terminal device, comprising: 
processing circuitry coupled to a memory and configured to obtain an object switching instruction through an object management region of a target interface, the object switching instruction carrying an object identifier of a first object; 
switch, according to the object switching instruction, a second operable interface corresponding to a second object to a first operable interface corresponding to the first object in a visual layout region of the target interface; and 
in response to switch from the second operable interface to the first operable interface, switch, according to the object switching instruction, a programmable interface corresponding to the second object to a programmable interface corresponding to the first object in a visual programming region of the target interface, 
the first object and the second object being comprised in the object management region, and the first object and the second object having different object identifiers. 

REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance:

Claims 1-20 are allowed. 

The Examiner has carefully examined independent claims 1, 11, 12, and 20.  The closest prior art of reference of record are Kobayashi (PGPUB 20110057947), Stallings (PGPUB 20090164906), and Kim (PGPUB 20130067375). 

Kobayashi discloses apparatus and method comprising: 
obtaining, with circuitry of the terminal device, an object switching instruction through an object management region of a target interface, the object switching instruction carrying an object identifier of a first object 
(Kobayashi paragraph [0102] discloses object switching instruction with object identifier, changing focus of icons with identification number n, as shown in fig. 3A and 3B) and 
the first object and the second object having different object identifiers 
(Kobayashi paragraph [0102] discloses objects having different identifiers, identification number "n"). 

Stallings discloses apparatus and method comprising: 
switching, with the circuitry of the terminal device and according to the object switching instruction, a second interface corresponding to a second object to a first interface corresponding to the first object in a region of the target interface; and 

switching, with the circuitry of the terminal device and according to the object switching instruction, a interface corresponding to the second object to a interface corresponding to the first object in a visual programming region of the target interface, 
(Stallings paragraph [0079] discloses switching interface 810 corresponding to second object, 'ABC 8' to switching interface 810 corresponding to first object, KDFI 7' as shown in figs. 9 and 10). 

Kim discloses apparatus and method comprising:
switching, with the circuitry of the terminal device and according to the object switching instruction, a interface corresponding to the second object to a interface corresponding to the first object in a region of the target interface, 
(Kim paragraph [0542]-[0545] discloses switching from interface, third region 1530, corresponding to second object, meat, to interface corresponding to first object selected, shrimp selected in second region 1520, as shown in figs. 45(a) and 45(b))and 
the first object and the second object being comprised in the object management region 
(Kim paragraph [0542], [0543] discloses first object and second object in management region, first region 1520 and first and second object in the visual layout region, second region 1520, as shown in figs. 45(a) and 45(b)). 

The cited prior art of record does not disclose apparatus and method based on visual programming, applicable to a terminal device, the method comprising: 
obtaining, with circuitry of the terminal device, an object switching instruction through an object management region of a target interface, the object switching instruction carrying an object identifier of a first object; 

switching, with the circuitry of the terminal device and according to the object switching instruction, a programmable interface corresponding to the second object to a programmable interface corresponding to the first object in a visual programming region of the target interface, the first object and the second object being comprised in the object management region, and the first object and the second object having different object identifiers. 

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.


ALLOWABLE SUBJECT MATTER

Claims 1-20 are allowed with the examiner’s amendment noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175